Citation Nr: 9920401	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  89-39 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
migraine headaches.

2.  Entitlement to an increased (compensable) evaluation for 
a right wrist disability.

3.  Entitlement to an increased (compensable) evaluation for 
a left shoulder disability.

4.  Entitlement to an increased (compensable) evaluation for 
right trochanter bursitis.

5.  Entitlement to service connection for a lumbar spine 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from January 
1972 to July 1975, and from February 1977 to September 1988.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted entitlement to service connection for 
migraine headaches, a right wrist disability, a left shoulder 
disability and a right hip disability and assigned a 
noncompensable evaluation for each one.  The appellant has 
challenged the initial ratings, as well as the denial of his 
claim of entitlement to service connection for a lumbar spine 
disorder.

It is noted that after granting service connection, the RO 
assigned the noncompensable ratings and that they were 
continued in subsequently issued rating decisions.  Thus, the 
Board concludes that for the entire time period in question, 
the RO has considered the zero percent ratings proper.  The 
issue before the Board then is taken to include whether there 
is any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In view of the 
allowances as set forth below, the RO will initially be 
provided the opportunity to assign effective dates.  If the 
appellant and/or his representative are not satisfied with 
the assigned effective dates for the increased ratings, a 
notice of disagreement should be filed with the RO.

The Board also notes that the RO issued a rating decision in 
May 1998 which denied the appellant's claims of entitlement 
to service connection for tinnitus, a foot fungus and sleep 
apnea syndrome.  Because the appellant has apparently neither 
initiated nor completed the procedural steps necessary for an 
appeal on any of these issues, the Board has not included 
them in its consideration of the issues on appeal.

In December 1998, a personal hearing was held in Washington 
D.C., before Michael D. Lyon, who is the Board Member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  At the 
December 1998 hearing, the appellant submitted additional 
evidence for the Board to consider and waived RO 
consideration of that evidence.  In addition, the Board has 
granted the appellant's motion for correction of the 
transcript.  The Board will now proceed with consideration of 
the evidence of record.

The issue of entitlement to service connection for a lumbar 
spine disorder will be addressed in the REMAND section which 
follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal as to the increased rating issues 
has been obtained by the RO.

2.  The appellant's migraine headaches are currently 
manifested by subjective complaints of frontal pain with 
nausea and some blurred vision and aversion to light.  He 
reports one to two migraine headaches per week with 
prostrating migraines once every two months.  He also reports 
losing eight days of work due to these headaches.  The 
diagnosis rendered by VA medical examiners is migraine 
syndrome.

3.  The appellant is right handed.

4.  The residuals of the veteran's right wrist injury are 
currently manifested by subjective complaints of pain and 
weakness and loss of function, particularly motion involving 
twisting movements.  Objective findings of the residuals of 
the appellant's right wrist injury have included decreased 
range of motion and negative joint pressure pop on active 
movement.  Radiographic examination of the right wrist over 
the years has not shown any arthritis.

5.  The appellant's left shoulder disability is currently 
manifested by subjective complaints of chronic pain 
exacerbated by use, and objective clinical evidence of no 
deformity or tenderness, some decrease in range of motion and 
no radiographic evidence of secondary degenerative changes.  
No ankylosis of the scapulohumeral articulation, or 
limitation of motion of the right arm to 25 degrees from the 
side, by impairment of the humerus, or malunion, nonunion or 
dislocation of the clavicle or scapula has been demonstrated.

6.  The left hip bursitis disability is currently manifested 
by complaints of pain that is aggravated by use.  Objective 
medical findings have included some limitation of motion, 
tenderness on deep palpation, a slight limp and no 
radiographic evidence of any arthritis


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 10 percent, 
but not more, for migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.124, Diagnostic Code 8100 (1998).

2.  The schedular criteria for an evaluation of 10 percent, 
but not more, for a right wrist disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.55, 4.59, 4.71, Plate I, 4.71a, 4.118, Diagnostic Codes 
5099-5010-5003, 5214, 5215 (1998).

3.  The schedular criteria for an of 10 percent, but not 
more, for a left shoulder disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.102, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 
4.59, 4.71, 4.71a, Diagnostic Codes 5099-5010-5003, 5200, 
5201, 5202, 5203 (1998).

4.  The schedular criteria for an of 10 percent, but not 
more, for a right hip disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.102, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.71, 
4.71a, Diagnostic Codes 5019-5003, 5250-5254 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to compensable ratings for his migraine 
headaches, right wrist, left shoulder and right hip 
disabilities are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
those claims.  As such, no further assistance to the 
appellant is required in order to comply with the duty to 
assist mandated by statute.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability is found in the 
reports of the VA medical examinations conducted in June 
1996, and in the testimony given by the appellant at his 
December 1998 Central Office (CO) hearing in Washington, D.C.  
In addition, pursuant to Fenderson, supra, all pertinent 
evidence of record will be considered as appropriate.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. 

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The 
appellant's service medical records, for example, the 
November 1984 report of medical history, indicate that he is 
right-handed.  Thus, the rating for the right wrist is to be 
made on the basis of the right upper extremity being the 
major extremity, while the left shoulder rating would be for 
the minor extremity.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

I.  Migraine Headaches.

The appellant's service-connected headaches are rated under 
the criteria in the VA Schedule for Rating Disabilities for 
Migraine.  Under this criteria, a 10 percent rating is 
assigned with characteristic prostrating attacks averaging 
one in 2 months over last several months.  The next higher or 
30 percent rating may be assigned with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  The highest or 50 percent rating may be 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124, Diagnostic Code 8100.

The appellant underwent VA neurological examinations in 
August 1989, and June 1996.  He reported that his migraine 
headaches feature frontal throbbing pain with nausea and some 
blurring of vision and aversion to light.  The diagnosis 
rendered by the examiner was migraine syndrome.  During his 
CO hearing the appellant reported suffering one to two 
migraine headaches per week with one prostrating headache 
every two months. He also reported losing eight days of work 
per year due to these headaches.  See CO Hearing Transcript 
pp. 6-8.  He provided similar testimony during his March 1990 
and October 1995 personal hearings at the RO.

Review of the VA medical records in evidence reveals that the 
appellant has been obtaining prescription medication for his 
migraine headaches through the VA for many years.  He was 
also on similar prescription medication while he was in the 
Army.  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence supports a schedular rating 
of 10 percent, but no more.  While there is evidence of 
record to indicate that the appellant has suffered a 
prostrating headache approximately once every two months 
since his separation from service, there is no indication 
that characteristic prostrating attacks have occurred on an 
average of once a month over the past several months.  The 
appellant himself reported such attacks on a bimonthly basis 
at most.  Accordingly, the Board finds that a 10 percent 
rating is the appropriate evaluation in this case and that 
the degree of impairment resulting from the service-connected 
headaches in this case does not more nearly approximate the 
next higher (30%) rating.  38 C.F.R. §§ 4.7, 4.124, 
Diagnostic Code 8100. 

II.  Right Wrist Disability.

The RO has rated the appellant's right wrist disability under 
Diagnostic Code 5215.  The Board will also consider 
Diagnostic Code 5214 for ankylosis of the wrist.  Under 
Diagnostic Code 5214, ankylosis of the wrist in a favorable 
position of 20-30 degrees dorsiflexion warrants a 30 percent 
evaluation of the major side.  Any other position, except 
favorable, warrants a 40 percent evaluation of the major 
side.  Finally, with unfavorable ankylosis, in any degree of 
palmar flexion, or with ulnar or radial deviation, a 50 
percent evaluation is warranted.  Under Diagnostic Code 5215, 
limitation of motion of the wrist with palmar flexion limited 
in line with the forearm, or with dorsiflexion less than 15 
degrees of either the major or minor side warrants a 10 
percent evaluation.

Review of the service medical records reveals that the 
appellant injured his right wrist in service, which required 
cast immobilization.  In the most recent VA joints 
examination report dated in June 1996, the appellant 
complained of weakness and pain in his right wrist.  Physical 
examination revealed no deformity, swelling or warmth.  
Dorsiflexion was at 70 degrees; palmar flexion was at 80 
degrees; radial deviation was 20 degrees; and ulnar deviation 
was 40 degrees.  Grip strength was described as excellent and 
the appellant demonstrated opposition of thumb to digit tips 
that was normally performed and held.  Radiographic 
examination revealed no evidence of fracture or dislocation; 
there did not appear to be any significant widening between 
the borders of the carpal bones.  

An earlier VA examination, conducted in August 1989, revealed 
that the appellant complained of right wrist pain.  No 
pressure tenderness was observed, but radial deviation was 
decreased to 15 degrees and ulnar deviation was decreased to 
30 degrees.  Circumduction of the wrist gave no sense of 
joint discongruity or crepitus, but on active movement, a 
negative joint pressure pop was demonstrated in the wrist.  A 
VA examination conducted in October 1990 revealed complaints 
of right wrist pain as well as a little sensory loss 
sometimes.  The appellant reported that he tried to avoid 
lifting anything over 25 pounds.

At his CO hearing in December 1998, the appellant testified 
that he had almost constant pain in the right wrist, and 
especially when he performed twisting motions.  He stated 
that he had problems with writing and weakness in the wrist.  
The appellant also testified that he experienced limitation 
in lifting, in addition to the limitation of twisting 
movement with the right hand.  See CO Transcript pp. 11-12.

In this case, the Board notes that there is no clinical 
evidence supporting a finding of wrist ankylosis.  Therefore, 
Diagnostic Code 5214 is not for application.  Further, as 
noted above, dorsiflexion is reported as 70 degrees (with 70 
degrees as anatomically normal), and palmar flexion is 
reported to 80 degrees (with 80 degrees as anatomically 
normal).  See 38 C.F.R. § 4.71, Plate I.  Therefore, there is 
no basis to grant a compensable evaluation under Diagnostic 
Code 5215, which requires dorsiflexion less than 15 degrees 
and palmar flexion to be limited in line of the forearm 
(essentially 0 degrees).  

A 10 percent evaluation may be warranted under Diagnostic 
Code 5003 with X-ray evidence of degenerative arthritis.  A 
10 percent evaluation may also be warranted under Diagnostic 
Code 5003 with limitation of motion objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  However, no X-ray report 
associated with the claims file indicates that there is 
evidence of degenerative changes in the right wrist.  

Finally, under 38 C.F.R. § 4.40, functional loss may be due 
to pain, if supported by adequate pathology and evidenced by 
visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. 
§ 4.45 factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59 painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable.

The appellant has consistently reported painful motion of the 
right wrist in his VA examinations and at his hearings at the 
RO and the Board.  The Board also notes that while the most 
recent VA examination did not address pain on motion, the 
August 1989 VA examination revealed a negative joint pressure 
pop on active movement, as well as decreased radial and ulnar 
deviation.  See 38 C.F.R. § 4.71, Plate I.  Further, given 
the nature of the injury and the complaints and testimony as 
expressed, the Board concludes that there is more likely 
evidence of some impairment following continued use of the 
wrist and hand.  Thus, the evidence appears to be at least in 
equipoise as to a schedular basis on which to assign a 
compensable based on functional limitation based on pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the evidence of record does not 
support a rating in excess of 10 percent.  

It is the conclusion of the Board that the wrist disorder is 
most analogous to the limitation of motion caused by 
arthritis/bursitis, where not to a compensable degree under 
the schedule.  See 38 C.F.R. § 4.20, concerning rating by 
analogy.  Under these provisions, with the guidance provided 
by DeLuca, the 10 percent rating is for application.  
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Codes 5099-
5010-5003.

III.  Left Shoulder.

The appellant testified at his March 1990 personal hearing at 
the RO that he suffered from pain in his left shoulder that 
restricted his activities.  He subsequently testified at his 
CO hearing that he had weakness in his left shoulder, as well 
as pain on motion.  He testified that he suffered from very 
frequent left shoulder pain and that he also had pain without 
motion.  He estimated that he had half the strength of his 
right shoulder on the left and that he could not lift 
normally.  See CO Hearing Transcript pp. 9-10.

The appellant's left shoulder disability has been evaluated 
by the RO as a torn rotator cuff tear, since that was the 
diagnosis rendered in the service medical records.  There is 
no specific diagnostic code for residuals of a rotator cuff 
tear.  VA regulations provide that when an unlisted condition 
is encountered it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The movement of 
the shoulder and arm joint is covered in the regulations by 
Diagnostic Codes 5200 to 5203.

Under the applicable provisions, a 20 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the minor upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head.  Ankylosis of the scapulohumeral articulation of the 
minor upper extremity which is intermediate between favorable 
and unfavorable ankylosis warrants a 30 percent evaluation.  
A 40 percent evaluation requires unfavorable ankylosis.  
Ankylosis is considered to be unfavorable when abduction is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

A 20 percent evaluation may be warranted for limitation of 
motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Normal range of motion for the 
shoulder is as follows: forward elevation (flexion) to 180 
degrees; abduction to 180 degrees; internal rotation to 90 
degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.  See also Lineberger v. Brown, 5 Vet. App. 
367, (1993) (pursuant to 38 C.F.R. § 4.71, Plate I, normal 
range of flexion (forward elevation) and abduction of the 
shoulder is to 180 degrees).

In addition, a 20 percent evaluation may be warranted for 
malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity.  A 20 percent evaluation 
is also warranted for frequent or infrequent episodes of 
dislocation of the scapulohumeral joint of the minor upper 
extremity with guarding of movement only at the shoulder 
level or with guarding of all arm movements.  A 40 percent 
evaluation is warranted for fibrous union of the humerus of 
the minor upper extremity.  A 50 percent evaluation is 
warranted for nonunion of the humerus of the minor upper 
extremity (a false, flail joint).  A 70 percent evaluation 
requires loss of the head of the humerus (flail shoulder).  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Finally, malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, DC 5203.

In addition, traumatic arthritis, established by x-ray 
findings, will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5010- 5003.  Where there is x-ray evidence of 
arthritis, and limitation of motion but not to a compensable 
degree, a 10 percent rating can be assigned for such major 
joints.  Id.  However, in this case, the VA physician who 
examined the appellant in June 1996 stated that there was no 
significant evidence of arthritis in the shoulders on x-ray.

As previously noted, under 38 C.F.R. § 4.40, functional loss 
may be due to pain, if supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  Under 
38 C.F.R. § 4.45 factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
Under 38 C.F.R. § 4.59 painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable.

Applying the Diagnostic Codes in turn, there is no objective 
clinical evidence of associated ankylosis of the left 
shoulder (5200).  The appellant does not have limitation of 
shoulder motion to 25 degrees from the side or to the 
shoulder level, (5201) and he does not have recurrent 
dislocations of the humerus or malunion of the humerus 
(5202).  In addition, he does not demonstrate guarding of all 
arm movements or guarding of arm movements at the shoulder 
level.  In fact, he has a full range of shoulder motion, as 
reported in the June 1996 VA medical examination report.  He 
does not have dislocation or nonunion of the clavicle or the 
scapula nor does he have malunion of the clavicle or scapula 
(5203).

The RO has evaluated the appellant's left shoulder condition 
by analogy under Diagnostic Code 5203, impairment of the 
clavicle or scapula.  There is medical documentation of some 
occasional limitation of motion of the left shoulder.  
Furthermore, the appellant has also put forth credible 
complaints of pain on use of the joint.  Again, it is the 
conclusion of the Board that the functional limitations are 
most likely shown following extended use of the extremity.  
These factors, coupled with the doctrine of benefit of the 
doubt and the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, 
combine to bring the evidence into equipoise and thus, the 
assignment of a 10 percent evaluation of the appellant's left 
shoulder disability is warranted.  This is commensurate with 
the 10 percent rating that would be assigned for arthritic 
changes with some slight limitation of motion.  38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Codes 5099-5010-5003.

However, an evaluation in excess of 10 percent is not 
warranted because the appellant has not demonstrated guarding 
of any arm movements, nor is there any medical finding of 
loose movement.  The Board has given careful consideration to 
the contentions that an increased rating is warranted due to 
complaints of pain.  The 10 percent rating contemplates 
complaints of pain, especially on extended use.  There is no 
showing of any other functional impairment which would 
warrant a higher rating for the complaints of pain.

IV.  Right hip disability.

The appellant testified at his December 1998 CO hearing that 
he had daily pain in his right hip that was aggravated by 
walking.  See Hearing Transcript p. 13.  He had provided 
similar testimony at his March 1990 personal hearing at the 
RO.  At that hearing, he testified that he had pain in the 
right hip that was sensitive to deep pressure and that the 
pain was aggravated on use.

The regulations contain a number of provisions relating to 
the hips.  Under Diagnostic Code 5250, favorable ankylosis of 
the hip, in flexion at an angle between 20 and 40 degrees, 
with slight adduction or abduction, warrants a 60 percent 
rating, while evidence of intermediate ankylosis of the hip 
warrants a 70 percent rating under the same diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5250.  A flail joint of 
the hip warrants an 80 percent rating under Diagnostic Code 
5254, while evidence of extremely unfavorable ankylosis of 
the hip, with the foot not reaching the ground and requiring 
the use of crutches, warrants a 90 percent maximum rating and 
entitlement to special monthly compensation, under Diagnostic 
Code 5250.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254.

A 10 percent rating is warranted when there is evidence of 
the limitation of the extension of the thigh to 5 degrees 
(Diagnostic Code 5251); limitation of the flexion of the 
thigh to 45 degrees (Diagnostic Code 5252); limitation of the 
adduction of the thigh, with the inability to cross the legs 
(Diagnostic Code 5253); or limitation of the rotation of the 
thigh with inability to toe-out more than 15 degrees of the 
affected thigh (also Diagnostic Code 5253).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251, 5252, 5253.  A 20 percent 
rating is warranted when there is evidence of limitation of 
the flexion of the thigh to 30 degrees (Diagnostic Code 
5252); or limitation of the abduction of the thigh, with 
motion lost beyond 10 degrees (Diagnostic Code 5253).  
38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.  
Ratings of 30 and 40 percent are warranted when there is 
evidence of limitation of the flexion of the thigh to 20 and 
10 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5252. 

Review of the service medical records reveals that the 
appellant was treated in-service for right hip pain that was 
diagnosed as trochanteric bursitis of the right hip.  
The appellant's right hip disability has been evaluated by 
the RO as bursitis under Diagnostic Code 5019.  Diagnostic 
Code 5019 provides that this disorder is rated as 
degenerative arthritis on the basis of limitation of motion 
of the affected part.  Diagnostic Code 5003 provides that 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  

Furthermore, under 38 C.F.R. § 4.40, functional loss may be 
due to pain, if supported by adequate pathology and evidenced 
by visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. 
§ 4.45 factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59 painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable.

Review of the post-service medical evidence of record reveals 
that the appellant underwent a VA medical examination in 
August 1989.  He complained of right hip pain.  On 
examination, he was able to flex his hips to 120 degrees 
bilaterally.  Normal range of motion for the hip is as 
follows: flexion to 125 degrees and abduction to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  Some tenderness at the right 
great trochanter was demonstrated on deep palpation.  The 
appellant underwent another VA medical examination in October 
1990.  He was noted by the examiner to walk at a normal gait 
with a slight bilateral limp.  He had difficulty rising on 
his toes and heels, as well as standing on either foot alone.  
A full range of motion of the hips was demonstrated.

The most recent VA examination of the appellant's right hip 
occurred in June 1996.  He was able to flex the right hip to 
120 degrees and abduct it to 45 degrees.  The fabere's sign 
was negative.  Radiographic examination reveal no evidence of 
fracture, dislocation or any other significant bony 
abnormality.

Applying the Diagnostic Codes in turn, there is no objective 
clinical evidence of ankylosis of the right hip (5250).  The 
appellant does not have extension of the thigh limited to 
five degrees, nor does he have flexion limited to 45 degrees 
(5251, 5252).  A flail joint of the hip has not been 
demonstrated and no impairment of the femur has been 
demonstrated (5254, 5255).

The appellant testified at his December 1998 CO hearing that 
he was able to cross his right leg over his left leg only 
with difficulty.  See Hearing Transcript p. 20.  The medical 
evidence of record does not include any specific information 
on the appellant's capacity for adduction of the right hip, 
although the fabere's sign has been noted to be negative.  
Thus, Diagnostic Code 5253 might be for application in this 
case.  In addition, the provisions of 38 C.F.R. § 4.59 
recognize that arthritis causing pain on motion is entitled 
to at least a minimum compensable rating for the joint.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 487 (1991).  Ten 
percent is the minimum compensable rating under the criteria 
used to evaluate the hip and thigh.  A higher rating may be 
assigned for arthritis under Diagnostic Codes 5003 and 5010, 
but only if there is limitation of motion or x-ray evidence 
of involvement of at least two joints, neither of which is 
present here.

Furthermore, the appellant has also put forth credible 
complaints of pain on use of the joint.  With regard to such 
complaints, and clinical findings, of pain on motion of the 
right hip, especially as recorded upon examination, the Court 
has held that VA must consider additional functional loss on 
use due to pain on motion or due to flare-ups of the 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's right hip disability is likely manifested by some 
functional limitation due to pain on motion.  Therefore, 
resolving reasonable doubt in the appellant's favor, the 
Board finds that the evidence to be in equipoise and 
therefore a 10 percent evaluation, but not more, is warranted 
for the right hip disability.  The Board notes that this 10 
percent rating contemplates complaints of pain, especially on 
extended use.  There is no showing of any other functional 
impairment which would warrant a higher rating for the 
complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a Codes 5019-5010-5003.



ORDER

An increased (compensable) evaluation of 10 percent each, but 
not more, for the appellant's migraine headaches, right 
wrist, left shoulder and right hip disabilities is granted 
subject to the law and regulations governing the award of 
monetary benefits.


REMAND

The Board initially notes that the medical evidence of record 
does not include the service medical records from the 
appellant's first period of service.  The Board also notes 
that the service medical records indicate that the appellant 
was treated in August 1988 at the Hughston Orthopaedic 
Clinic; it does not appear that an attempt was made to obtain 
records from that clinic.  

In this case, the appellant has essentially argued that he 
incurred an injury to his low back while in service.  Review 
of the service medical records indicates that the appellant 
was diagnosed, on several occasions, with spondylolysis at 
L5.  The July 1989 Statement of the Case (SOC) stated that 
the appellant's claim for service connection for a back 
disorder was denied because spondylolysis is considered a 
congenital abnormality and it was not aggravated by service.  
The July 1996 Supplemental Statement of the Case (SSOC) 
stated that the appellant was diagnosed in-service with 
spondylolisthesis which is considered to be a congenital 
abnormality.  The RO needs to address this discrepancy.  It 
is not clear from the medical record that the appellant has 
only a congenital abnormality.  If there is superimposed 
pathology that may be subject to service connection.

The appellant's lumbar spine was most recently examined in 
June 1996.  The radiologist's report indicated that the x-
rays showed mild to moderate degenerative changes of the 
lumbar spine representing a moderate worsening since 1990.  
More specifically, moderate anterolateral spurring was 
demonstrated at the L2-L3 level with mild anterolateral 
spurring at the L1-L2 level and the L3-L4 level with no 
significant disc space narrowing.  No mention of a defect or 
degenerative changes at the L5 level was made.

Review of the medical evidence of record reveals that no 
adequate or complete assessment of the nature, severity and 
etiology of the appellant's low back disorder or lumbar spine 
degenerative joint disease has ever been accomplished.  
Furthermore, there was no indication that there has been any 
VA medical consideration of the appellant's service medical 
records showing treatment for back pain in 1979 and 1981, or 
of the question of whether the L5 spondylolysis he was 
diagnosed with in the Army is related to his present low back 
symptoms, or that any incident of service is etiologically 
related to any currently present back disorder.  In addition, 
the RO has not obtained a medical opinion on the issue of 
whether a pre-existing back disorder was aggravated by 
service.  Furthermore, consideration of the factors discussed 
in the Allen case is not reflected in the rating decision.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Hence, the Board requests further development.  
Any additional reports of inpatient or outpatient treatment 
should be obtained as well.  Due to these factors, the Board 
deems the clinical evidence currently on file to be 
inadequate for adjudicating this claim.  In such cases, 
remand for additional examination is the appropriate remedy.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The RO should conduct a search for 
the medical records from the appellant's 
first period of service.  All available 
paths of inquiry to obtain these records 
or duplicates of the records, including 
the appellant and the appropriate service 
department, or the National Personnel 
Records Center, or other alternative 
sources, should be explored, and the 
measures undertaken should be 
specifically recorded in the claims file.  
To the extent that the appellant has any 
medical records from the first period of 
service, those should be submitted to the 
RO.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who 
provided him with treatment for a back 
disorder after his separation from 
service.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, the 
RO should contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the above mentioned claims, 
to the extent that such records are not 
currently on file, including records from 
the Hughston Orthopaedic Clinic.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

3.  The RO should also afford the 
appellant an opportunity to submit other 
additional evidence in support of his 
claim.  He should be instructed to 
consider whether insurance physicals or 
other records of treatment over the years 
are available, and to provide information 
to be used in attempting to obtain the 
records.  The RO should obtain the 
appellant's assistance in obtaining any 
pertinent records, as necessary.

4.  After the above development has been 
completed, and whether additional records 
are obtained or not, the appellant should 
be scheduled for a VA orthopedic 
examination, to be conducted because of 
the questions of medical causation 
presented in this case, by a specialist 
in that field.  The specialist should 
review the entire claims file prior to 
completion of the report, including in 
particular, the service medical records 
and all x-ray reports.  The examination 
report should include a detailed account 
of all manifestations of back pathology 
present.  The examiner should determine 
the nature, extent, severity and 
symptomatology of any back disorder.  
Specifically, the examiner is requested 
to provide an opinion as to the medical 
probability that any documented back 
pathology is related to symptoms or signs 
the appellant may have had in service or 
within a short time thereafter.  The 
examiner should also discuss, with degree 
of medical probability expressed, whether 
any signs or symptoms noted in service or 
within one year of service separation are 
the first manifestations of said 
disorders, as well as the approximate 
date of onset thereof.

In particular, the examiner should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's current back 
pathology is attributable to any 
congenital disorder, any disease or 
injury suffered during his active 
service, any intercurrent causes such as 
post-service activities, the aging 
process, or to a combination of such 
causes or to some other cause or causes.  
If the examiner opines that the any back 
pathology pre-dated service, an opinion 
as to whether such back pathology was 
aggravated by service should be rendered, 
with degree of medical probability 
expressed.

The results of any radiographic 
examinations of record should be 
discussed, as well as the clinical 
significance of any anatomic anomalies or 
any intervals of time which demonstrate 
an absence of medical treatment.  Any 
opinion expressed must be accompanied by 
a written rationale.  If these matters 
cannot be medically determined without 
resort to mere conjecture, the examiner 
should comment this upon.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2. 
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  The RO should readjudicate the 
appellant's claim for service connection 
under all applicable laws and 
regulations.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
this document specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

